EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 2/18/2021.
The application has been amended as follows: 
An imaging apparatus capable of capturing an in-focus image while moving, and an image composition apparatus capable of generating a high detail composite image are provided. [[remove return]] A camera 100 is mounted on an unmanned aerial vehicle 10, and imaging is performed while moving. During imaging, a focusing mechanism included in the camera 100 is controlled, and a focus position is periodically scanned. In addition, during imaging, movement of the unmanned aerial vehicle 10 is controlled such that at least one scanning is performed during movement to a position shifted by an imaging range.

Allowable Subject Matter
Claims 1-16 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1 and 30 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1 and 30 identifies the uniquely distinct features "a processor configured to move the 
It is noted that the closest prior art, Iguchi (US Patent Pub. # 2016/0080648) relates to an image processing apparatus, image processing method, and storage medium, and particularly to a technique of reading out and processing additional information from a print product in which information other than image information, for example, voice information, text information, and pieces of information about an image are embedded as additional information in the image.  Ono (US Patent Pub. # 2016/0323504) relates to an auto-tracking imaging apparatus, and particularly relates to an auto-tracking imaging apparatus capable of simultaneously capturing a wide-angle image and a telephoto image.  Aoki (US Patent Pub. # 2008/0259162) relates to a device which obtains image information of real space using plural camera terminals, and in particular, to an automatic adjustment device which adjusts imaging regions of the respective camera terminals and a method for the same.  Iguchi, Ono, or Aoki do not teach a processor configured to move the moving object at a speed at which at least one scanning is performed during movement to a position shifted by an imaging range;…periodically scan a focus position for the at least one scanning within the imaging range by controlling the focusing mechanism; cause the camera to continuously capture a motion image or periodically capture a still image wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
2/13/2021